          Case 20-50138-btb             Doc 21      Entered 03/03/20 20:10:32            Page 1 of 10




                                    **§ 362 INFORMATION SHEET**
DARRELL KELLY ALLIN &
KELLY JEAN ALLIN                              20-50138-BTB               Motion for Relief from the Automatic Stay
DEBTORS                                       BANKRUPTCY #               MOTION #

Bank of the West                              7
MOVANT                                        CHAPTER

                          Certification of Attempt to Resolve the Matter Without Court Action
Moving counsel hereby certifies that pursuant to the requirement of LR 4001(a)(5), an attempt has been made to resolve
the matter without court action, but movant has been unable to do so.
Date: 03/03/2020                                                       Signature /s/ Andrea M. Gandara
                                                                               Attorney for Movant
PROPERTY INVOLVED IN THIS MOTION: 3145 Cobble Ridge Ct., Reno, NV 89511 APN:152-370-22
NOTICE SERVED ON:
DEBTOR(S)                          DEBTOR(S)’ COUNSEL                               TRUSTEE

DATE OF SERVICE: Contemporaneously with filing of this Motion

         MOVING PARTY’S CONTENTIONS:                                        DEBTOR’S CONTENTIONS:

THE EXTENT and PRIORTY of LIENS:                            THE EXTENT and PRIORTY of LIENS:

1ST $807,993.18                                             1ST     $807,712.00

2ND $24,990.67                                              2ND $24,774.00

OTHER 1,087,000.00                                          OTHER $834,625.00

TOTAL ENCUMBRANCES:                 $1,919,986.85           TOTAL ENCUMBRANCES:                        $1,667,081.00

APPRAISAL or OPINION as to VALUE:                           APPRAISAL or OPINION as to VALUE: $1,100,000.00

         TERMS of MOVANT’S CONTRACT                                      DEBTOR’S OFFER OF “ADEQUATE
              with the DEBTOR(S)::                                         PROTECTION” for MOVANT::

AMOUNT OF NOTE: 1st DOT: $861,302.02
                HELOC: Up to $25,000.00

INTEREST RATE: 1st DOT: 3.75%
               HELOC: Variable (Initial 9.75%)

DURATION: Matures January 1, 2047
                                                            SPECIAL CIRCUMSTANCES:
PAYMENT PER MONTH: 1st DOT: $4,655.50
                   HELOC: $230.79 (01/2020
                   Missed Payment)

DATE OF DEFAULT: HELOC: 01/25/2020
                 1st DOT: 02/01/2020
                                                            SUBMITTED BY:
AMOUNT IN ARREARS: 1st DOT: $4,854.94
                   HELOC: $230.79

DATE OF NOTICE OF DEFAULT: N/A (post-BK)                    Signature:




07296-48/2379247
     Case 20-50138-btb          Doc 21   Entered 03/03/20 20:10:32       Page 2 of 10


 1   Richard F. Holley, Esq. (NV Bar No. 3077)
     Email: rholley@nevadafirm.com
 2   Andrea M. Gandara, Esq. (NV Bar No. 12580)                          E-filed: March 3, 2020
     Email: agandara@nevadafirm.com
 3   HOLLEY DRIGGS
     400 South Fourth Street, Third Floor
 4   Las Vegas, Nevada 89101
     Telephone: 702/791-0308
 5   Facsimile: 702/791-1912

 6   Michael Ayers, Esq. (NV Bar No. 10851)
     Email: mayers@nevadafirm.com
 7   HOLLEY DRIGGS
     800 South Meadows Parkway, Suite 800
 8   Reno, Nevada 89521
     Telephone: 775/851-8700
 9   Facsimile: 775/851-7681

10   Attorneys for United Federal Credit Union

11                              UNITED STATES BANKRUPTCY COURT

12                                       DISTRICT OF NEVADA

13   In re:                                              Case No. BK-N-20-50138-BTB
                                                         Chapter 7
14   DARRELL KELLY ALLIN
     aka KELLY ALLIN and                                 MOTION FOR RELIEF FROM
15   KELLY JEAN ALLIN                                    AUTOMATIC STAY RE: 3145 COBBLE
     aka KELLY LEE ALLIN                                 RIDGE COURT, RENO, NEVADA 89511,
16   aka KELLY ALLIN,                                    APN 152-370-22 PURSUANT TO 11 U.S.C.
                                                         § 362(d)(1) AND (2)
17                   Debtors.
                                                         Date of Hearing: April 14, 2020
18                                                       Time of Hearing: 10:00 a.m.
                                                         Place: Courtroom No. 2, Fifth Floor
19                                                              C. Clifton Young Federal Building
                                                                300 Booth Street
20                                                              Reno, NV 89509

21                                                       Judge: Hon. Bruce T. Beesley

22            United Federal Credit Union (“Movant” or the “UFCU”), which is the beneficiary under

23   two certain deeds of trust recorded against real property located at 3145 Cobble Ridge Court, Reno,

24   Nevada 89511, APN: 152-370-22 (the “Property”), by and through counsel, Richard F. Holley,

25   Esq., Michael Ayers, Esq., and Andrea M. Gandara, Esq., of the law firm Holley Driggs, moves

26   for termination of the automatic stay as to the Property.

27            Cause exists under Section 362(d)(1) to terminate the automatic stay as to the Property

28   because there is a lack of adequate protection where Movant has not received any payments for
     Case 20-50138-btb        Doc 21     Entered 03/03/20 20:10:32        Page 3 of 10



 1   the Property since January 7, 2020, and Darrell Kelly Allin also known as Kelly Allin and Kelly
 2   Jean Allin also known as Kelly Lee Allin and Kelly Allin (collectively, the “Debtors”) will not
 3   cure any default through a plan of reorganization because this is a Chapter 7 case. Cause further
 4   exists under Section 362(d)(2) to terminate the automatic stay as to the Property because the Debtor
 5   does not have sufficient equity in the Property and the Property is not necessary to an effective
 6   reorganization.
 7          This Motion is supported by the Section 362 Information Sheet submitted concurrently
 8   herewith; the Declaration of Tamela Bundy (the “UFCU Decl.”), filed concurrently herewith, the
 9   exhibits incorporated by reference herein, the Memorandum of Points and Authorities set forth
10   below, the pleadings and papers on file herein, and any oral argument the Court may entertain on
11   this Motion.
12          Dated this 3rd day of March 2020.
13                                                    HOLLEY DRIGGS
14
                                                      /s/ Andrea M Gandara
15                                                    Richard F. Holley, Esq. (NV Bar No. 3077)
                                                      Andrea M. Gandara, Esq. (NV Bar No. 12580)
16                                                    400 South Fourth Street, Third Floor
                                                      Las Vegas, Nevada 89101
17                                                    Telephone:702/791-0308
                                                      Facsimile: 702/791-1912
18
                                                      Michael Ayers, Esq. (NV Bar No. 10851)
19                                                    800 South Meadows Parkway, Suite 800
                                                      Reno, Nevada 89521
20                                                    Telephone: 775/851-8700
                                                      Facsimile: 775/851-7681
21
                                                      Attorneys for United Federal Credit Union
22

23

24

25

26

27

28
     Case 20-50138-btb        Doc 21      Entered 03/03/20 20:10:32        Page 4 of 10


                         MEMORANDUM OF POINTS AND AUTHORITIES
 1
                   I.      JURISDICTION, VENUE, AND CONSENT TO ENTRY
 2                            OF FINAL ORDERS OR JUDGMENTS
 3          This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157 and 1334.
 4   This is a core proceeding under 28 U.S.C. § 157(b)(2). Venue in this district is proper under 28
 5   U.S.C. §§ 1408 and 1409.
 6          As to this contested matter only, Movant consents to entry of final orders and judgments
 7   by the bankruptcy judge if it is determined that the bankruptcy judge, absent consent of the parties,
 8   cannot enter final orders or judgment consistent with Article III of the United States Constitution.
 9                                  II.     STATEMENT OF FACTS
10   Loan to Debtors Secured by First Deed of Trust
11          1.      On or about December 16, 2016, Debtors received a loan for the Property in the
12   amount of $861,302.00 UFCU and correspondingly executed a Promissory Note and Deed of Trust
13   in favor of UFCU. See Promissory Note (the “First Note”), a true and correct copy of which is
14   attached to the UFCU Decl. as Exhibit 1, and the Deed of Trust (the “First DOT”), a true and
15   correct copy of which is attached to the UFCU Decl. as Exhibit 2.
16          2.      The terms of Debtors’ loan from UFCU required Debtors to make monthly
17   payments with a 3.750% yearly interest rate beginning on February 1, 2017 and continuing through
18   the loan maturity date of January 1, 2047 at which time Debtors would be obligated to pay the
19   Note in full. See Note, at Page 1. The Debtors’ monthly payments initially were $3,988.82 but
20   have increased to $4,655.50, which is the Debtors’ current monthly payment. See First Note, at
21   Page 1; see also UFCU Decl. at ¶ 6.
22   Debtors’ Home Equity Credit Line Agreement
23          3.      On or about January 23, 2017, Debtors received a Home Equity Credit Line
24   (“HELOC”) with a minimum initial advance amount of $10,000.00 and a line of credit limit of
25   $25,000.00. See Home Equity Credit Line Agreement and Truth-in-Lending Disclosure Statement
26   (the “Second Note”), a true and correct copy of which is attached to the UFCU Decl. as Exhibit 3.
27          4.      Under the HELOC, the Finance Charge begins to accrue on the date each advance
28   is posted to the credit limit and accrues for each day the balance remains unpaid. The unpaid
     Case 20-50138-btb         Doc 21     Entered 03/03/20 20:10:32        Page 5 of 10



 1   principal balance for each day is multiplied by the daily periodic rate to determine the amount of
 2   finance charge that is owed. The unpaid principal balance is the unpaid balance of all advances
 3   made at the close of each day after all transactions, including payments, new advances, and other
 4   charges have been entered. All activity in the HELOC during each monthly period including all
 5   new advances, posted to the account during the period will be subjection to a finance charge from
 6   the date an advance is posted to the account and will continue to accrue until the date of payment.
 7   See Second Note, at Page 1.
 8            5.     The HELOC is subject to a variable interest rate beginning at the annual percentage
 9   rate of 9.75% and has a maturity date of January 25, 2027. See Second Note, at Page 1.
10            6.     To secure the HELOC, on or about January 27, 2017, Debtors executed a Deed of
11   Trust and Planned Unit Development Rider in favor of UFCU (“Second DOT”)1, a true and correct
12   copy of which is attached to the UFCU Decl. as Exhibit 4.
13   Debtors’ Line of Credit for Business and Personal Guaranties of Business Obligations
14            7.     On January 17, 2019, Debtors and their business Hot Lane Logistics, Inc., a Nevada
15   corporation doing business as Parker Trucking doing business as Parker Trucking, Company, LLC
16   (“Hot Lane”) took a line of credit in the amount of $185,000.00 (the “Credit Line”) and executed
17   certain loan documents in favor of UFCU. The Debtors and Hot Lane were obligated to pay the
18   entire principal balance of $185,000.00 plus any accrued unpaid interest, at the variable interest
19   rate, due in full on the maturity date of July 10, 2019. The initial annual interest rate was 7.250%.
20   The variable interest rate is calculated by adding 1.750% to the prime rate in the Wall Street Journal
21   on the last business day of the month. Upon default, the interest rate increases by an additional
22   2.00%. See Business Loan Agreement, a true and correct copy of which is attached to UFCU Decl.
23   as Exhibit 5, Promissory Note, a true and correct copy of which is attached to UFCU Decl. as
24   Exhibit 6, and Security Agreement, a true and correct copy of which is attached to UFCU Decl.
25   as Exhibit 7.
26   ///
27

28   1
         Together with Second Note, First DOT and First DOT, are referred to as the “Loan Documents.”
     Case 20-50138-btb         Doc 21     Entered 03/03/20 20:10:32       Page 6 of 10



 1          8.        In addition, the Debtors personally guaranteed Hot Lane’s payment and
 2   performance for certain other obligations. True and correct copies of the Commercial Guaranties
 3   are attached hereto respectively as Exhibits 8; see also Business Loan Agreement re 2014 Peterbilt
 4   579CONV TDS VIN ending 5676, a true and correct copy of which is attached to UFCU Decl. as
 5   Exhibit 9, Promissory Note re 2014 Peterbilt 579CONV TDS VIN ending 5676, a true and correct
 6   copy of which is attached to UFCU Decl. as Exhibit 10, and Security Agreement re 2014 Peterbilt
 7   579CONV TDS VIN ending 5676, a true and correct copy of which is attached to UFCU Decl. as
 8   Exhibit 11; Business Loan Agreement re 2012 Peterbilt 386 CONV TDS VIN ending 3289, a true
 9   and correct copy of which is attached to UFCU Decl. as Exhibit 12, Promissory Note re 2012
10   Peterbilt 386 CONV TDS VIN ending 3289, a true and correct copy of which is attached to UFCU
11   Decl. as Exhibit 13, and Security Agreement re 2012 Peterbilt 386 CONV TDS VIN ending 3289,
12   a true and correct copy of which is attached to UFCU Decl. as Exhibit 14; Business Loan
13   Agreement re Credit Line, a true and correct copy of which is attached to UFCU Decl. as Exhibit
14   15, Promissory Note re Credit Line, a true and correct copy of which is attached to UFCU Decl.
15   as Exhibit 16, and Security Agreement re Credit Line, a true and correct copy of which is attached
16   to UFCU Decl. as Exhibit 17; Business Loan Agreement re Visa Credit Card, a true and correct
17   copy of which is attached to UFCU Decl. as Exhibit 18 and Credit Agreement and Disclosure, a
18   true and correct copy of which is attached to UFCU Decl. as Exhibit 19.
19   Debtors’ Bankruptcy and Default
20          9.        On February 3, 2020, the Debtors filed a voluntary Chapter 7 Petition. See Chapter
21   7 Petition [ECF No. 1].
22          10.       On February 18, 2020, the Debtors filed Schedules and Statements, reporting the
23   secured debt they owe to UFCU for the first mortgage as $807,712.00 and the HELOC as
24   $24,774.00, as well as a third mortgage owed to Plumas Bank in the amount of $834,623.00. The
25   Debtors reported the Property’s value as $1,100,000.00. See Schedule D [ECF No. 13-1, at pp. 18
26   and 19 of 93].
27          11.       The Debtors further identified debts they owe UFCU as unsecured in their Schedule
28   E/F [ECF No. 13-1, pp. 60-64 of 93].
     Case 20-50138-btb        Doc 21     Entered 03/03/20 20:10:32         Page 7 of 10



 1          12.     The Debtors reported their combined current monthly income as $3,000.00, of
 2   which $2,300.00 is unemployment compensation and $750.00 in food stamps for their family of
 3   five, compared to monthly expenses of $9,061.43 This leaves negative monthly net income of
 4   $5,261.43. See Schedules I and J [ECF No. 13-1, at pp. 75-78 of 93].
 5          13.     The Debtors have indicated their intent to retain the Property and continue making
 6   regular payments to UFCU. See Statement of Intention [ECF No. 13-1, at p. 91 of 93].
 7          14.     However, the Debtors defaulted on their payment obligations with UFCU for the
 8   Property. Specifically, the Debtors failed to make their payment due for the HELOC on January
 9   25, 2020 and they did not make their mortgage payment due for the First DOT on February 1,
10   2020. See UFCU Decl. at ¶ 18.
11   Outstanding Indebtedness
12          15.     As of February 26, 2020, the outstanding arrears owed for the First DOT is
13   $4,854.94, consisting of $1,464.72 in principal, $2,524.10 in unpaid interest, $668.68 in Escrow
14   and $199.44 in late charges, reserving all rights as to attorney fees and costs that are also owed
15   under the Note and First DOT. See UFCU Decl. at ¶ 19.
16          16.     As of February 26, 2020, the outstanding arrears owed for the HELOC is $230.79
17   in interest, reserving all rights as to attorney fees and costs that are also owed under the HELOC
18   and Second DOT. See UFCU Decl. at ¶ 20.
19
                                       III.   LEGAL ARGUMENT
20
            A.      Relief from Automatic Stay Is Warranted Under Section 362(d)(1) and (2).
21
                    1.     Cause Exists to Terminate the Automatic Stay Under Section 362(d)(1).
22
            Section 362(d)(1) provides:
23
                    (d) On request of a party in interest and after notice and a hearing,
24                  the court shall grant relief from the stay provided under subsection
                    (a) of this section, such as by terminating, annulling, modifying, or
25                  conditioning such stay—
26                  (1) for cause, including the lack of adequate protection of an interest
                    in property of such party in interest[.]
27

28   11 U.S.C. § 362(d)(1).
     Case 20-50138-btb        Doc 21     Entered 03/03/20 20:10:32         Page 8 of 10



 1          The term “cause” is not defined in the Bankruptcy Code other than to note it includes “a
 2   lack of adequate protection of a party’s interest in property, [which] is the most common basis for
 3   granting relief for cause.” See 3 COLLIER ON BANKRUPTCY P 362.07 (16th 2019).
 4          Here, cause exists to terminate the automatic stay as to the Property under 362(d)(1)
 5   because Debtors are delinquent in their payments and have not provided adequate protection to
 6   UFCU for its interest in the Property. Moreover, because this is a Chapter 7 liquidation case, the
 7   Debtors will not cure any default through a plan of reorganization.
 8          For these reasons, the automatic stay should be terminated as to the Property to allow the
 9   Movant to proceed with foreclosure.
10                  2.    The Automatic Stay Should Be Terminated as to the Property Because the
                    Debtor Lacks Equity and the Property Is Not Necessary to an Effective
11                  Reorganization Under Section 362(d)(2).
12
            Section 362(d)(2) provides:
13
                    (d) On request of a party in interest and after notice and a hearing,
14                  the court shall grant relief from the stay provided under subsection
                    (a) of this section, such as by terminating, annulling, modifying, or
15                  conditioning such stay—
16                  …
17                  (2) with respect to a stay of an act against property under subsection
                    (a) of this section, if—
18
                    (A) the debtor does not have an equity in such property; and
19
                    (B) such property is not necessary to an effective reorganization[.]
20

21   11 U.S.C. § 362(d)(2).
22          Here, the Debtors do not have equity in the Property because the debts owed to UFCU and
23   Plumas Bank as reported in the Debtors’ own Schedules and Statements ($1,667,109.00) exceed
24   the reported value of the Property ($1,100,000.00).2 Moreover, the Property is not necessary to an
25   effective reorganization in this Chapter 7 case where the Debtors will not be confirming and
26

27
     2
      Citation to the Schedules/Statements is not an adoption of the amounts reported therein and
28   UFCU reserves all objections, rights, and remedies with respect to the Debtors’ filings.
     Case 20-50138-btb        Doc 21    Entered 03/03/20 20:10:32        Page 9 of 10



 1   performing under a plan of reorganization. For these reasons, termination of the automatic stay is
 2   appropriate under Section 362(d)(2).
 3                                        IV.    CONCLUSION
 4          Based upon the foregoing, the Movant respectfully requests that its Motion is granted, that
 5   the automatic stay is terminated as to the Property immediately, and such other relief as the Court
 6   deems appropriate.
 7          Dated this 3rd day of March, 2020.
 8                                                    HOLLEY DRIGGS
 9
                                                      /s/ Andrea M. Gandara
10                                                    Richard F. Holley, Esq. (NV Bar No. 3077)
                                                      Andrea M. Gandara, Esq. (NV Bar No. 12580)
11                                                    400 South Fourth Street, Third Floor
                                                      Las Vegas, Nevada 89101
12                                                    Telephone:702/791-0308
                                                      Facsimile: 702/791-1912
13
                                                      Michael Ayers, Esq. (NV Bar No. 10851)
14                                                    800 South Meadows Parkway, Suite 800
                                                      Reno, Nevada 89521
15                                                    Telephone: 775/851-8700
                                                      Facsimile: 775/851-7681
16
                                                      Attorneys for United Federal Credit Union
17

18

19

20

21

22

23

24

25

26

27

28
     Case 20-50138-btb         Doc 21      Entered 03/03/20 20:10:32       Page 10 of 10


                                        CERTIFICATE OF SERVICE
 1
             I hereby certify that I am an employee of Holley Driggs, and that on the 3rd day of March
 2
     2020, I caused to be served a true and correct copy of MOTION FOR RELIEF FROM
 3
     AUTOMATIC STAY RE: 3145 COBBLE RIDGE COURT, RENO, NEVADA 89511, APN 152-
 4
     370-22 PURSUANT TO 11 U.S.C. § 362(d)(1) and (2) in the following manner:
 5
                      (ELECTRONIC SERVICE) Under Local Rule 5005 of the United States
 6
     Bankruptcy Court for the District of Nevada, the above-referenced document was electronically
 7
     filed on the date hereof and served through the Notice of Electronic Filing automatically generated
 8
     by that Court’s facilities.
 9
                      (UNITED STATES MAIL)            By depositing a copy of the above-referenced
10
     document for mailing in the United States Mail, first class postage prepaid, at Las Vegas, Nevada,
11
     to the parties listed on the attached service list, at their last known mailing addresses, on the date
12
     above written.
13
                      (OVERNIGHT COURIER) By depositing a true and correct copy of the above-
14
     referenced document for overnight delivery via Federal Express, at a collection facility maintained
15
     for such purpose, addressed to the parties on the attached service list, at their last known delivery
16
     address, on the date above written.
17
                      (FACSIMILE) That I served a true and correct copy of the above-referenced
18
     document via facsimile, to the facsimile numbers indicated, to those persons listed on the attached
19
     service list, on the date above written.
20

21
                                                           An employee of Holley Driggs
22

23

24

25

26

27

28
